       Case: 3:19-cv-00023-DAS Doc #: 88 Filed: 03/23/21 1 of 1 PageID #: 1076




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MICHAEL POWELL                                                                                PLAINTIFF

v.                                                                                    No. 3:19CV23-DAS

FRANK SHAW, ET AL.                                                                        DEFENDANTS


                                          FINAL JUDGMENT

        In accordance with the memorandum opinion entered this day, the motions [29], [54] by the

defendants for summary judgment are GRANTED, and instant case is DISMISSED without

prejudice for failure to exhaust administrative remedies.

        In light of this ruling, the defendants’ motion [59] to strike plaintiff’s discovery requests, as

well as the plaintiff’s motion [72] for discovery and motion [80] to issue subpoenas are DISMISSED

as moot.

        SO ORDERED, this, the 23rd day of March, 2021.


                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE
